 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.7
 



AMENDED AND RESTATED MANAGEMENT FEES SUBORDINATION AGREEMENT
 
THIS AMENDED AND RESTATED MANAGEMENT FEES SUBORDINATION AGREEMENT (this
“Agreement”) dated as of October 29, 2009, is made and entered into by and among
THE OLD EVANGELINE DOWNS, L.L.C., a Louisiana limited liability company (“OED”),
DIAMOND JO WORTH, LLC, a Delaware limited liability company (“DJW”; together
with OED, hereinafter collectively referred to as the “Debtors” and each
individually, a “Debtor”), DIAMOND JO, LLC, a Delaware limited liability company
(“DJO”), PENINSULA GAMING PARTNERS, LLC, a Delaware limited liability company
(“PGP”), OED ACQUISITION, LLC, a Delaware limited liability company (“OEDA”;
together with DJO and PGP, hereinafter collectively referred to as the
“Subordinated Parties” and each individually, a “Subordinated Party”), and WELLS
FARGO FOOTHILL, INC., a California corporation, as agent for the Lenders (as
defined in the Senior Loan Agreement defined below) (the “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the parties hereto executed and delivered that certain Management Fees
Subordination Agreement dated as of June 16, 2004 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Management Fees Subordination Agreement”) and desire to amend and restate the
Existing Management Fees Subordination Agreement as provided herein; and
 
WHEREAS, the parties hereto intend that (a) the provisions of the Existing
Management Fees Subordination Agreement be hereby superseded and replaced by the
provisions hereof, and (b) by entering into and performing their respective
obligations hereunder, this transaction shall not constitute a novation; and
 
WHEREAS, OED is indebted and may from time to time in the future become indebted
to a Subordinated Party in respect of certain amounts owing to the Subordinated
Parties pursuant to that certain Amended and Restated Management Services
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “OED Management Agreement”), by and among OED, OEDA and DJO, dated as
of February 25, 2003; and
 
WHEREAS, DJW is indebted and may from time to time in the future become indebted
to a Subordinated Party in respect of certain amounts owing to the Subordinated
Parties pursuant to that certain Management Services Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “DJW
Management Agreement”; together with the OED Management Agreement, hereinafter
collectively refereed to as the “Management Agreements” and each individually, a
“Management Agreement”) by and among DJW and PGP, dated as of July 19, 2005
(such amounts, together with all other obligations of the Debtors, or either of
them, to each Subordinated Party arising under the Management Agreements,
however evidenced and whether now existing or hereafter arising, are referred to
herein as the “Subordinated Fees”); and
 


LEGAL_US_W # 62527186.5
 
1

--------------------------------------------------------------------------------

 


WHEREAS, DJO, OED, DJW and Peninsula Gaming, LLC, a Delaware limited liability
company (“PGL”; together with DJO, OED and DJW, hereinafter collectively
referred to as the “Borrowers” and each individually, a “Borrower”), the Agent
and the Lenders are parties to that certain Amended and Restated Loan and
Security Agreement dated as of even date herewith (collectively, as amended,
restated, supplemented or otherwise modified from time to time, the “Senior Loan
Agreement”), whereby the Borrowers may be indebted to the Lender Group (as
defined in the Senior Loan Agreement) for certain extensions of credit
outstanding from time to time (all such indebtedness, including, without
limitation, principal, interest, fees, costs, expenses and other sums chargeable
to the Borrowers by the Agent or the other members of the Lender Group
(including interest, fees, costs and expenses accruing after an Insolvency
Proceeding (as hereafter defined) commences regardless of whether such interest,
fees, costs and expenses are deemed allowed or recoverable in any Insolvency
Proceeding (as hereinafter defined), and the Guaranteed Obligations (as defined
below), together with any modification, amendment, refinancing or supplement
thereto, and any other obligations of the Debtors to the Agent or the other
members of the Lender Group are hereinafter referred to as the “Senior Debt”);
and
 
WHEREAS, as security for the payment of all liabilities and obligations due
under the Senior Debt, the Debtors, pursuant to the Loan Documents (as defined
in the Senior Loan Agreement), have granted to the Agent, for the benefit of the
Lender Group, a first priority lien on and unconditional security interest in
and to certain personal and real property assets of the Debtors as set forth in
the Loan Documents (collectively, said interests in and assets of the Debtors
are referred to herein as the “Collateral”; and, collectively said liens and
security interests of the Agent are referred to herein as the “Senior Lien”);
and
 
WHEREAS, as part of the consideration for the Lender Group’s extension of credit
to the Borrowers, each Subordinated Party has agreed, among other things,
subject to the terms and provisions of this Agreement, (i) to subordinate the
Subordinated Fees to the Senior Debt, (ii) to subordinate any lien which each
Subordinated Party has or may have in the future in the assets or property of
any Debtor or any Subsidiary or Affiliate of the Debtors (the “Subordinated
Lien”) to the Senior Lien, and (iii) to forebear from exercising any creditor’s
remedy or taking any action against the Debtors upon any of their obligations to
each Subordinated Party.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree
that each capitalized term used herein and not defined herein shall have the
meaning ascribed thereto in the Senior Loan Agreement, and further agree that
the Existing Management Fees Subordination Agreement is amended and restated in
its entirety pursuant to the terms hereof, and further agree as follows:
 
1.           Priority of Liens; Subordinated Fees.  Notwithstanding anything to
the contrary, including, without limitation, the date, time, manner or order of
perfection or attachment of the security interests and liens on the Collateral
granted by the Debtors to the Agent or any Subordinated Party, and
notwithstanding the usual application of the priority provisions of the Uniform
Commercial Code as in effect in any jurisdiction or any other applicable law or
judicial decision of any jurisdiction, or whether such Subordinated Party holds
possession of all or any
 


LEGAL_US_W #
62527186.5                                                              
 
2

--------------------------------------------------------------------------------

 
 
part of the Collateral, or if the Agent or such Subordinated Party is perfected
without filing or possession in any part of the Collateral, the Senior Lien
shall be a first, senior and prior security interest in and lien on the
Collateral, prior in interest and superior to any Subordinated Lien. The
priority of liens set forth in the previous sentence states the relative
priority of liens of the parties to this Agreement, and no party hereto
represents or warrants to any other party that such other party’s liens are
prior to any lien on the Collateral of any person who is not a party to this
Agreement (except that each Debtor represents and warrants to the Agent that the
Senior Lien has been granted in accordance with the terms and provisions of the
Senior Loan Agreement and other Loan Documents).  Each Subordinated Party agrees
that if at any time such Subordinated Party shall be in possession of any assets
or properties of the Debtors, then such Subordinated Party shall hold such
assets or properties in trust for the Agent for the benefit of the Lender Group,
so long as any Senior Debt remains outstanding and until all obligations of the
Lenders to make loans and other financial accommodations to the Borrowers
pursuant to the Senior Loan Agreement (the “Commitments”) are terminated.  Each
Subordinated Party represents that, as of the date hereof, it does not have a
lien on or security interest in any assets of any Debtor, and agrees that it
will not take any such lien or security interest without the prior written
consent of the Agent.  Nothing in this Agreement shall be deemed a consent by
the Agent to any such Subordinated Lien.
 
2.           Subordination of Subordinated Fees.
 
(a)           Each Subordinated Party hereby subordinates any and all claims now
or hereafter owing to it by the Debtors, or either of them, under all or any
portion of the Subordinated Fees to any and all Senior Debt (including, without
limitation, interest, fees, costs or other payments on the Senior Debt paid or
accrued after the commencement of an Insolvency Proceeding and whether or not
such claims are deemed allowed or recoverable in any Insolvency Proceeding, and
payment of or for adequate protection pursuant to any Insolvency Proceeding),
and agrees, except as provided in Section 2(b) hereof, that all Senior Debt
shall be paid in full in cash to the satisfaction of the Lender Group and the
Commitments shall be terminated before any payment may be made on the
Subordinated Fees.
 
(b)           Except as set forth below in this paragraph (b), each Subordinated
Party agrees not to accept any payment of the Subordinated Fees nor make any
transfer to third parties not party to this Agreement, or take any other action,
designed to secure directly or indirectly from any Debtor or any other Person
any payment on account of the Subordinated Fees, without the express, prior
written consent of the Agent, and, except as set forth below in this paragraph
(b), each Subordinated Party agrees that any funds that may be received by it as
a payment on account of the Subordinated Fees at any time prior to the
termination of this Agreement shall be held in trust for the benefit of, and
shall be immediately paid over and delivered to, the Agent.   Notwithstanding
anything contained herein to the contrary, (i) any Debtor may reimburse
Subordinated Parties for “Reimbursables” (as defined in the Management
Agreements) at any time in accordance with the terms of the Management
Agreements, provided no Event of Default (as that term is defined in the
Indenture) then exists or would be caused thereby, and (ii) on the date that
payment of any fees or other sums (other than Reimbursables) are owing to
Subordinated Parties under the Management Agreements, any Debtor may pay and
each Subordinated Party may receive payments of, all other Subordinated Fees
payable on such date provided no Event of Default then exists or would be caused
thereby.
 


LEGAL_US_W #
62527186.5                                                              
 
3

--------------------------------------------------------------------------------

 
 
(c)           Each Subordinated Party agrees that the priority of the Senior
Debt set forth above shall continue during any insolvency, receivership,
bankruptcy, dissolution, liquidation, or reorganization proceeding, or in any
other proceeding, whether voluntary or involuntary, by or against the Debtors,
or either of them, under any bankruptcy or insolvency law or laws, federal or
state relating to the relief of debtors of any jurisdiction, whether now or
hereafter in effect, and in any out-of-court composition, assignment for the
benefit of creditors, readjustment of indebtedness, reorganization, extension or
other debt arrangement of any kind (collectively, an “Insolvency
Proceeding”).  In the event of any payment, distribution, division or
application, partial or complete, voluntary or involuntary, by operation of law
or otherwise, of all or any part of the property, assets or business of the
Debtors, or the proceeds thereof, or any securities of the Debtors, to any
Subordinated Party, by reason of any liquidation, dissolution or other winding
up of any Debtor or its business or by reason of any sale or Insolvency
Proceeding, then any such payment or distribution of any kind or character,
whether in cash, property or securities, that, but for the subordination
provisions of this Section 2, would otherwise be payable or deliverable upon or
in respect of the Subordinated Fees, shall instead be paid over or delivered
directly to the Agent to be applied as payment of the Senior Debt, to the extent
necessary to repay the Senior Debt remaining unpaid after giving effect to any
concurrent payment or distribution to the Agent.
 
(d)           Subject to the provisions of this Agreement, the Agent shall have
the sole right to control all aspects of liquidation of the Collateral and
disposition of the proceeds thereof, including all proceedings pertaining
thereto under any Insolvency Proceeding and the approval of any plan of
reorganization of the Debtors, or either of them, thereunder.
 
3.           Forbearance from Exercise of Certain Remedies.  Until the Senior
Debt has been paid in full in cash and the Commitments have been terminated, no
Subordinated Party shall (a) take any action or exercise any remedy against the
Debtors, or either of them, to enforce all or any portion of the Subordinated
Fees; (b) take any action or exercise any remedy against any guarantor of or
pledgor securing the Senior Debt in order to collect any of the Subordinated
Fees; (c) commence, or join with any other creditor of the Debtors, or either of
them, in commencing any Insolvency Proceeding against the Debtors, or either of
them; or (d) take any action or exercise any remedy against any property or
assets of any guarantor of or pledgor securing the Senior Debt or acquire or
take any lien on or security interest in any of the Collateral.  The parties
hereto understand and agree that the Agent shall have the right, but shall have
no obligation, to cure any default with respect to the Subordinated Fees without
the prior written consent of each Subordinated Party.  Notwithstanding anything
contained in this Agreement to the contrary, in no event shall any Subordinated
Party be entitled to receive and retain any securities, equity or otherwise, or
other consideration provided for in (i) a plan of reorganization or otherwise in
connection with any bankruptcy or Insolvency Proceeding or (ii) any other
judicial or nonjudicial proceeding for the liquidation, dissolution or winding
up of the Debtors, or either of them, or the assets or properties of the
Debtors, or either of them, in any case unless and until the Senior Debt is paid
in full in cash to the satisfaction of the Lender Group and the Commitments are
terminated.
 


LEGAL_US_W #
62527186.5                                                              
 
4

--------------------------------------------------------------------------------

 


4.           Agent’s Authority to Act.  For so long as any of the Senior Debt
shall remain unpaid, the Agent shall have the right to act as attorney-in-fact
for each Subordinated Party for the purposes specified herein and each
Subordinated Party hereby irrevocably appoints the Agent as such Subordinated
Party’s true and lawful attorney, with full power of substitution, in the name
of such Subordinated Party for the use and benefit of the holders of the Senior
Debt without notice to the Subordinated Parties or any of their representatives,
successors or assigns, to perform the following acts, at the option of the
holders of the Senior Debt, at any meeting of creditors of the Debtors or in
connection with any Insolvency Proceeding:
 
(a)           if a proper claim or proof of debt in respect of the Subordinated
Fees has not been filed in the form required in any such Insolvency Proceeding
at least ten (10) Business Days prior to the expiration of the time for filing
such claims, to file an appropriate claim for and on behalf of the holders of
any Subordinated Fees;
 
(b)           to collect any assets of the Debtors distributed, divided or
applied by way of dividend or payment, or any securities issued, on account of
the Subordinated Fees and to apply the same, or the proceeds of any realization
upon the same that the Agent in its discretion elects to effect, to the Senior
Debt until all of the Senior Debt has been paid in full in cash to the
satisfaction of the Lender Group and any commitment of the Agent to extend
credit or make other financial accommodations to any Debtor is terminated,
rendering any surplus to the Subordinated Parties if and to the extent permitted
by law; and
 
(c)           generally to take any action in connection with any such
Insolvency Proceeding either in its own name or in the name of each Subordinated
Party (including without limitation, voting on any plan of reorganization) that
the Subordinated Parties would be authorized to take, but for this Agreement, in
the event that the Agent believes such action is necessary to protect its
interests in the Senior Debt and under this Agreement and after first giving
each Subordinated Party five (5) days’ written notice of its intent to take such
action (to the extent such notice is practicable), provided that the Agent
agrees to permit such Subordinated Party to take action on such Subordinated
Party’s own behalf in connection with any such Insolvency Proceeding as may be
necessary to reasonably protect such Subordinated Party’s interests, as long as
such action is not contrary to or in conflict with the actions and interests of
the Agent and such Subordinated Party’s interests are always in second position
to the Senior Debt and the Senior Lien.
 
In no event shall the holder or holders of the Senior Debt be liable to any
Subordinated Party for any failure to prove the Subordinated Fees, to exercise
any right with respect thereto or to collect any sums payable thereon.  A
distribution made under this Agreement to holders of Senior Debt that otherwise
would have been made to Subordinated Parties is not, as between the Debtors, or
either of them, its other creditors and any Subordinated Party, a payment by the
Debtors on the Agent, it being understood that the provisions of this Agreement
are solely for the purpose of defining the relative rights of the Subordinated
Parties, on the one hand, and the Senior Debt on the other hand.  Each
Subordinated Party represents that such Subordinated Party shall not assign,
participate, pledge, encumber or transfer any of the Subordinated Fees or any
interest therein until the Senior Debt is repaid in full in cash and the
Commitments are terminated.  The power-of-attorney granted hereby is coupled
with an interest and shall be irrevocable.
 


LEGAL_US_W #
62527186.5                                                              
 
5

--------------------------------------------------------------------------------

 


       5.           Duration and Termination.  This Agreement shall constitute a
continuing agreement of subordination, and shall remain in effect until
indefeasible payment in full in cash to the satisfaction of the Lender Group of
the Senior Debt and termination of the Commitments.  The holder or holders of
Senior Debt may, without notice to any Subordinated Party extend or continue
credit and make other financial accommodations to or for the account of the
Borrowers in reliance upon this Agreement.  The obligations of each Subordinated
Party under this Agreement shall continue to be effective, or be reinstated, as
the case may be, if at any time any payment in respect of any Senior Debt is
rescinded or must otherwise be restored or returned by a holder of Senior Debt
by reason of any Insolvency Proceeding or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Debtors or any substantial part of any Debtor’s property, or otherwise, all as
though such payment had not been made.
 
6.           Subordinated Party’s Waivers.  All of the Senior Debt shall be
deemed to have been made or incurred in reliance upon this Agreement.  Each
Subordinated Party expressly waives all notice of the acceptance by the Agent of
the subordination and other provisions of this Agreement and all other notices
not specifically required pursuant to the terms of this Agreement whatsoever,
and each Subordinated Party expressly consents to reliance by the Agent upon the
subordination and other agreements as herein provided.  Each Subordinated Party
agrees that the Agent has not made warranties or representations with respect to
the due execution, legality, validity, completeness or enforceability of the
Senior Loan Agreement and other Loan Documents or the collectibility of the
obligations thereunder, that Agent shall be entitled to manage and supervise its
loans in accordance with applicable law and its usual practices, modified from
time to time as it deems appropriate under the circumstances, and that the Agent
shall not have any liability to such Subordinated Party for, and such
Subordinated Party waives any claim (except with respect to willful misconduct)
that such Subordinated Party may now or hereafter have against Agent arising out
of (i) any and all actions that the Agent takes or omits to take (including,
without limitation, actions with respect to the creation, perfection or
continuation of liens or security interests in the Senior Debt or the Senior
Lien, actions with respect to the occurrence of an Event of Default, actions
with respect to the foreclosure upon, sale, release, or depreciation of, or
failure to realize upon, the Collateral and actions with respect to the
collection of any claim for all or any part of the Senior Debt from any account
debtor, guarantor or any other party) with respect to the documents regarding
the Senior Debt or any other agreement related thereto or to the collection of
the Senior Debt or the valuation, use, protection or release of the Collateral
and/or other security for the Senior Debt, (ii) the Agent’s election, in any
proceeding instituted under Chapter 11 of Title 11 of the United States Code (11
U.S.C. Sec. 101 et seq.) (the “Bankruptcy Code”), of the application of Section
1111 (b)(2) of the Bankruptcy Code, and/or (iii) any making of loans to, or
grant of a security interest under Section 364 of the Bankruptcy Code by, the
Debtors as debtors-in-possession.
 
7.           Waiver of Marshaling; No Offset.  Each Subordinated Party agrees
that the Agent shall have no obligation to marshal any part of the Collateral or
any such other property, instruments, documents, agreements or guaranties before
enforcing its rights against any other part of the Collateral or its rights
herein as against such Subordinated Party.  In the event such Subordinated Party
is or becomes indebted to any Debtor, including, without limitation, under any
documents or instruments evidencing the Subordinated Fees, each Subordinated
Party agrees that it shall pay such indebtedness in accordance with its terms
and shall not deduct from or set off against any amounts owed to such Debtor any
amounts such Debtor claims are due to it with respect to the Subordinated Fees.
 


LEGAL_US_W #
62527186.5                                                              
 
6

--------------------------------------------------------------------------------

 


 
8.           No Contest of Security Interest.  No Subordinated Party shall
contest the validity, perfection or enforceability of any lien or security
interest granted to the Agent by any Debtor, and each Subordinated Party agrees
to cooperate in the defense of any action contesting the validity, perfection or
enforceability of such liens or security interests.
 
9.           Subordination Not Affected, Etc.  Nothing in this Agreement shall
be construed as affecting or in any way limiting the extension of new or
additional financial accommodation by the Lender Group to the Borrowers and the
terms and conditions hereof shall apply to such new and additional financial
accommodations.  Notwithstanding the preceding sentence or anything contained in
this Agreement to the contrary, none of the provisions of this Agreement shall
be deemed or construed to constitute a commitment or an obligation on the part
of the Lender Group to make any future loans, advances or other extensions of
credit or financial accommodation to the Borrowers.  Each Subordinated Party
understands and agrees that all accrued interest, charges, expenses, attorneys’
fees and other liabilities and obligations under the Senior Loan Agreement shall
constitute part of the Senior Debt, and nothing in this Agreement shall be
construed as affecting or in any way limiting any indulgence granted by the
Lender Group with respect to any existing financial accommodation to the
Borrowers.  The subordinations effected, and the rights created, hereby shall
not be affected by (a) any amendment of or any addition of or supplement to any
instrument, document or agreement relating to the Senior Debt, (b) any exercise
or non-exercise of any right, power or remedy under or in respect of the Senior
Debt or any instrument, document or agreement relating thereto, (c) the release,
sale, exchange or surrender, in whole or in part, of any part of the Collateral
or any additional collateral to which the Agent may become entitled, (d) any
release of any guarantor of or pledgor securing the Senior Debt or any security
for such pledge or guaranty, or (e) any waiver, consent, release, indulgence,
extension, renewal, modification, delay or other action, inaction or omission in
respect of the Senior Debt or any instrument, document or agreement relating
thereto or any security therefor or pledge or guaranty thereof, whether or not
each Subordinated Party shall have had notice or knowledge of any of the
foregoing and regardless of whether each Subordinated Party shall have consented
or objected thereto.  Any provision of any document, instrument or agreement
evidencing, securing or otherwise relating to the Subordinated Fees purporting
to limit or restrict in any way any Debtor’s ability to enter into any agreement
with the Agent to amend or modify any document, instrument or agreement
evidencing, securing or otherwise relating to the Senior Debt shall be deemed of
no force or effect until the Senior Debt has been repaid in full in cash to the
satisfaction of the Lender Group and the Commitments have been terminated.
 
10.           Voided Payments.  Notwithstanding anything herein that may be
construed to the contrary, to the extent that any Debtor makes any payment on
the Senior Debt which, within twelve (12) months of the date of such payment, is
subsequently invalidated, declared to be fraudulent, avoidable or preferential,
set aside or is required to be repaid to a trustee, receiver, the estate of such
Debtor or any other party under any bankruptcy act, state or Federal law, common
 


LEGAL_US_W #
62527186.5                                                              
 
7

--------------------------------------------------------------------------------

 
 
law or equitable cause (such payment being hereinafter referred to as a “Voided
Payment”), then, to the extent of such Voided Payment, that portion of the
Senior Debt that had been previously satisfied by such Voided Payment shall be
revived and continue in full force and effect as if such Voided Payment had
never been made.  In the event that a Voided Payment is sought to be recovered
from the Agent or any other member of the Lender Group under the Senior Loan
Agreement, an “Event of Default” under the Senior Loan Agreement shall be deemed
to have occurred and to be continuing from the date of such recovery from the
Agent or any such other member of the Lender Group of such Voided Payment until
the full amount of such Voided Payment is fully and finally restored to the
Agent or such other member of the Lender Group and until such time the
provisions of this Agreement shall be in full force and effect.
 
11.           Violation of Agreement by Debtors.  Each Debtor hereby consents to
this Agreement, agrees to abide by the terms hereof, agrees to make no payments
or distributions contrary to the terms and provisions hereof and to do every act
and thing necessary to carry out such terms and provisions.  Each Debtor agrees
that should it make any payment in contravention of any provision of this
Agreement the maturity of said Senior Debt may be accelerated in accordance with
the terms of the Senior Loan Agreement.
 
12.           Waiver.  Irrespective of the due date of any of the Subordinated
Fees, each Subordinated Party hereby expressly waives (except as expressly
provided by Section 2(b) hereof) any and all rights to payment by any Debtor of
the Subordinated Fees prior to repayment in full in cash of the Senior Debt and
termination of the Commitments.
 
13.           Immediate Effect.  This Agreement shall be effective immediately
upon its execution by each of the parties hereto, and there are no conditions
precedent or subsequent to the effectiveness of this Agreement.
 
14.           Inducement.  As an inducement to, and part of the consideration
for, the Lender Group’s extension of credit to the Borrowers, which each
Subordinated Party and the Debtors acknowledge that the Agent and the other
members of the Lender Group would be unwilling to do without this Agreement,
each Subordinated Party agrees, among other things, (i) to subordinate the
Subordinated Lien, if any, to the Senior Lien, (ii) to subordinate the
Subordinated Fees to the Senior Debt, and (iii) to forebear from exercising any
creditor’s remedy or taking any action against any Debtor upon any of its
obligations to each Subordinated Party until the Senior Debt has been paid in
full in cash to the satisfaction of the Lender Group and termination of the
Commitments.
 
15.           Successors and Assigns; Continuing Effect, etc.  This Agreement is
being entered into for the benefit of, and shall be binding upon, the Agent,
each Subordinated Party, the Debtors and their respective successors and
assigns.  The Agent or any other member of the Lender Group under the Senior
Loan Agreement may assign or participate out to other parties any portion of its
interest under the Senior Debt and no such assignee or participant shall be
required to become a signatory hereto.  Any assignee or transferee of each
Subordinated Party shall execute and deliver to the other parties hereto an
agreement pursuant to which they will become parties hereto as fully as if they
were signatories hereto and providing for the effectiveness of this Agreement as
to such transferee or assignee and other parties.
 


LEGAL_US_W #
62527186.5                                                              
 
8

--------------------------------------------------------------------------------

 


 
16.           Notification of Defaults.  Each Subordinated Party shall
immediately give written notice to the Agent of a default or an event of default
by either Debtor under the Management Agreements with respect to the
Subordinated Fees.  Each Subordinated Party understands that, subject to any
grace or cure period under such Subordinated Party’s agreements with the
Debtors, any default by either Debtor under the Management Agreements is,
automatically, an “Event of Default” of the Debtors under the Senior
Debt.  Nothing in this Agreement shall be interpreted to limit or restrict the
right of the Agent and each Subordinated Party to waive any default under their
respective documents, and each Subordinated Party agrees that any waiver by each
Subordinated Party will be in writing and provided to the Agent.
 
17.           Notices.  Any notices, consents, requests, demands and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to be given to any party or parties (a) upon delivery to the
address of the party or parties set forth below if delivered in person or by
courier or if sent by certified or registered mail (return receipt requested),
or (b) upon dispatch if transmitted by telecopy or other means of facsimile
transmission, in any case to the party or parties at the telecopy numbers set
forth below:

 
If to the Debtors:
PENINSULA GAMING, LLC
 
c/o Peninsula Gaming Partners, LLC
 
600 Star Brewery Dr., Ste. 110
 
Dubuque, Iowa  52001
 
Attn:  Natalie Schramm
 
Fax No. (563) 690-1394
   
If to the Subordinated Parties
PENINSULA GAMING, LLC
 
c/o Peninsula Gaming Partners, LLC
 
600 Star Brewery Dr., Ste. 110
 
Dubuque, Iowa  52001
 
Attn:  Natalie Schramm
 
Fax No. (563) 690-1394
   
If to Agent:
WELLS FARGO FOOTHILL, INC.
 
2450 Colorado Avenue, Suite 3000 West
 
Santa Monica, California  90404
 
Attnention: Business Finance Division Manager
   
with copies to:
PAUL, HASTINGS, JANOFSKY & WALKER LLP
 
600 Peachtree Street, NE, Suite 2400
 
Atlanta, Georgia  30308-2222
 
Attention:  Cindy J. K. Davis, Esq.
 
Fax No. (404) 815-2424



 
 


LEGAL_US_W #
62527186.5                                                              
 
9

--------------------------------------------------------------------------------

 


 
Any party hereto may designate any other address or telecopy number, as
applicable, to which any notices or other communications shall be given by
notice duly given hereunder; provided, however, that any such notice of other
address or telecopy number shall be deemed to have been given hereunder only
when actually received by the party to which it is addressed.

 
18.           Amendments; Modifications.  This Agreement may not be modified,
altered or amended except by an agreement in writing executed by all of the
parties hereto.
 
19.           Amendment of Management Agreements.  Except to the extent
expressly provided in the Senior Loan Agreement, each Subordinated Party and
each Debtor agree to forbear from (a) modifying, altering or amending any term
of the Management Agreements, and (b) from granting (in the case of either
Debtor) and receiving (in the case of any Subordinated Party) any collateral or
other security of any nature to secure the Subordinated Fees.
 
20.           Cost and Expenses of Enforcement.  Each Subordinated Party agrees
to pay all costs and expenses including, without limitation, attorneys’,
paralegals’ and other professionals’ fees of every kind, paid or incurred by the
Agent in enforcing its rights hereunder against each Subordinated Party,
including, but not limited to, litigation instituted in a state or federal
court, as hereinafter provided (including proceedings under the Bankruptcy Code)
in endeavoring to collect the Senior Debt or in so enforcing this Agreement, or
in defending against any defense, cause of action, counterclaim, setoff or cross
claim based on any act of commission or omission by the Agent with respect to
the Senior Debt promptly on demand of the Agent or other person paying or
incurring the same.
 
21.           Jurisdiction.  TO INDUCE THE AGENT AND THE OTHER MEMBERS OF THE
LENDER GROUP TO AFFORD FINANCIAL ACCOMMODATIONS TO THE BORROWERS, EACH
SUBORDINATED PARTY IRREVOCABLY AGREES THAT ALL ACTIONS ARISING DIRECTLY OR
INDIRECTLY AS A RESULT OR IN CONSEQUENCE OF THIS AGREEMENT SHALL BE INSTITUTED
AND LITIGATED ONLY IN COURTS HAVING SITUS IN THE CITY OF NEW YORK, NEW YORK AND
EACH SUBORDINATED PARTY HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE
OF ANY STATE OR FEDERAL COURT LOCATED AND HAVING ITS SITUS IN SAID CITY AND
STATE.  EACH SUBORDINATED PARTY HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND EACH SUBORDINATED PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS.  THE PARTIES CONSENT THAT ALL SUCH SERVICE OF PROCESS MAY BE
MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE AGENT OR EACH
SUBORDINATED PARTY AT THE ADDRESS OF OEDA SET FORTH HEREIN IN THE MANNER
PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT, OR OTHERWISE.
 
22.           Waiver of Claims; Trial by Jury.  EACH SUBORDINATED PARTY WAIVES
EVERY DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF, THAT EACH SUBORDINATED
PARTY MAY NOW HAVE, OR HEREAFTER MAY HAVE, TO ANY
 


LEGAL_US_W #
62527186.5                                                              
 
10

--------------------------------------------------------------------------------

 
ACTION BY THE AGENT IN ENFORCING THIS AGREEMENT AND RATIFIES AND CONFIRMS
WHATEVER THE AGENT MAY DO PURSUANT TO THE TERMS HEREOF AND AGREES THAT THE AGENT
SHALL NOT BE LIABLE FOR ANY ERRORS OF JUDGMENT OR MISTAKE OF FACT OR LAW EXCEPT
FOR WILLFUL MISCONDUCT OF AGENT.  THE AGENT AND EACH SUBORDINATED PARTY,
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE IRREVOCABLY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE RIGHT ANY ONE OF THEM MAY HAVE TO TRIAL BY JURY
WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED
IN CONJUNCTION HEREWITH OR ANY COURSE OF CONDUCT OR COURSE OF DEALING, IN WHICH
THE AGENT AND EACH SUBORDINATED PARTY ARE ADVERSE PARTIES.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE LENDER GROUP TO MAKE LOANS AND OTHER FINANCIAL
ACCOMMODATIONS TO THE BORROWERS.
 
23.           Governing Law; Benefit of Agreement.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York, without regard to the conflict of law, principles thereof other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law.  All of the
understandings, agreements, covenants and representations contained herein are
solely for the benefit of the Agent and each Subordinated Party, and there are
no other persons who are intended to be benefited in any way whatsoever by this
Agreement.
 
24.           Severability.  In the event any one or more of the provisions
contained herein shall for any reason be held to be invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.
 
25.           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement.
 
26.           Perfection and Release of Liens.  Upon the Agent’s reasonable
request (which request shall be in writing), each Subordinated Party hereby
agrees to execute and deliver such documents, instruments, lien releases,
assignments and financing statements and do such acts as may be necessary in
order for the Agent to establish and maintain a first, valid, prior and
perfected security interest in the Collateral.  In the event of any sale or
other disposition of all or any part of the Collateral prior to payment in full
of the Senior Debt, upon request by the Agent, each Subordinated Party shall
execute releases, assignments, UCC terminations and other similar agreements
that are reasonably requested by the Agent from time to time.  Until payment and
satisfaction in full of the Senior Debt, each Subordinated Party shall cooperate
fully in releasing
 


LEGAL_US_W #
62527186.5                                                              
 
11

--------------------------------------------------------------------------------

 
the Subordinated Lien, if in existence at such time, as soon as practicable upon
the reasonable request of the Agent.
 


 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 


LEGAL_US_W #
62527186.5                                                              
 
12

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 
Debtors:
 
THE OLD EVANGELINE DOWNS, L.L.C.
   
a Louisiana liability company
       
By:
/s/Natalie Schramm
   
Name:  Natalie Schramm
   
Title:  CFO
         
DIAMOND JO WORTH, LLC, a Delaware
   
limited liability company
       
By:
/s/Natalie Schramm
   
Name:  Natalie Schramm
   
Title:  CFO
     
Subordinated Parties:
 
OED ACQUISITION, LLC, a Delaware
   
limited liability company
       
By:
/s/Natalie Schramm
   
Name:  Natalie Schramm
   
Title:  CFO
         
DIAMOND JO, LLC, a Delaware
   
limited liability company
       
By:
/s/Natalie Schramm
   
Name:  Natalie Schramm
   
Title:  CFO
         
PENINSULA GAMING PARTNERS, LLC,
   
A Delaware limited liability company
       
By:
/s/Natalie Schramm
   
Name:  Natalie Schramm
   
Title:  CFO








Amended and Restated Management Fees Subordination Agreement
 
 

--------------------------------------------------------------------------------

 


Agent:
 
WELLS FARGO FOOTHILL, INC.
   
a California company
       
By:
/s/Patrick McCormack
   
Name:  Patrick McCormack
   
Title:    Vice President
 

 
 
 
 
Amended and Restated Management Fees Subordination Agreement

--------------------------------------------------------------------------------

